IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1550
                            Filed November 17, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAVON ANTWON WRIGHT,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Mark R. Lawson,

Judge.



       The defendant appeals his sentence, alleging failure to give credit for

extended time served—pursuant to supreme court COVID-19 pandemic

supervisory orders—amounts to cruel and unusual punishment. AFFIRMED.



       Joel E. Fenton of Law Offices of Joel E. Fenton, PLC, West Des Moines,

for appellant.

       Thomas J. Miller, Attorney General, and Sharon K. Hall (until withdrawal)

and Nicholas E. Seifert, Assistant Attorneys General, for appellee.



       Considered by Vaitheswaran, P.J., Schumacher, J., and Blane, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


BLANE, Senior Judge.

       Davon Antwon Wright appeals his sentence following conviction for escape

from custody as a habitual offender, a class “D” felony. The district court, applying

Iowa Code section 903A.5(1) (2021), found he was not entitled to receive credit

for time served. Wright asserts the supreme court COVID-19 supervisory order

extending the speedy trial deadline resulted in him being detained an additional

236 days and this constitutes cruel and unusual punishment.          He argues his

sentence is inconsistent with the legislative intent of section 903A.5(1) because

the legislature did not contemplate significant extensions of the speedy trial

deadline that occurred during the pandemic. He further argues applying the statute

as written, alongside the speedy trial extension, constituted a grossly

disproportionate sentence. We affirm.

I. Facts and Prior Proceedings

       In May 2020, Wright was on parole for a 2016 conviction for eluding as a

habitual offender. That month, he absconded from work release and wasn’t back

in custody until August 29.1     The State charged him by trial information, on

November 23, with escape from custody as a habitual offender.                 At his

arraignment, Wright demanded speedy trial. That normally ninety-day deadline

would have run on February 21, 2021. But on November 10, 2020, the supreme

court entered a COVID-19 pandemic supervisory order that extended the speedy

trial deadline to 120 days for defendants in custody with trial informations filed

before February 1, 2021, and restarted the speedy trial clock on that date. See In


1Wright was arrested for eluding on August 29. He was not returned to custody
of the department of corrections until November 17.
                                          3


the Matter of Ongoing Provisions for Coronavirus/COVID-19 Impact on Court

Services ¶ 3 (Nov. 10, 2020). This extended Wright’s speedy trial deadline to June

21, 2021.

       In the interim, Wright’s trial was continued several times. In May, one week

before his scheduled trial date, he was appointed new counsel. Counsel moved

to continue so that he could get up to speed.2 So on May 19, the district court

entered orders finding good cause both to continue the trial and to bypass Wright’s

speedy trial deadline3 until July 12.

       The next month, Wright filed a written guilty plea. He was sentenced on

October 15 to an indeterminate term of five years. But before the sentencing

hearing, Wright moved to ensure he received credit for the time he served awaiting

trial. Wright asserted the supervisory order extending the speedy trial deadline

resulted in him being detained an additional 236 days—the days between the

running of his initial speedy trial deadline and his sentencing date. He argued

denying him credit for the time served was cruel and unusual punishment.

Applying Iowa Code section 903A.5(1), the court determined that because Wright

committed this offense while he was in custody on another offense, he was not

eligible to get credit for time served. This included any additional time attributable

to the supreme court’s supervisory order extending the speedy trial deadline. And




2 Trial counsel reported receiving appointments in six new cases, taking over from
a prior attorney who evidently had little contact with those clients and ultimately
withdrew.
3 The court order cites June 1 as the speedy trial deadline. But, as the State points

out, 120 days from February 1 is June 21.
                                          4


finally, the court found this did not amount to cruel and unusual punishment. Wright

appeals.

II. Scope and Standard of Review

       Wright raises a constitutional claim, which we review de novo. See State v.

Oliver, 812 N.W.2d 636, 639 (Iowa 2012). A defendant can raise a claim that their

sentence is illegal, whether on constitutional or statutory grounds, at any time.4 Id.

We review questions of statutory interpretation for errors at law. Brooks v. State,

975 N.W.2d 444, 445 (Iowa Ct. App. 2022).

III. Analysis

       Central to the issue on appeal is Iowa Code section 903A.5(1), which

provides that at sentencing a confined inmate “shall be given credit for the days

already served upon the term of the sentence.” But “if a person commits any

offense while confined in a county jail, municipal holding facility, or other

correctional or mental health facility, the person shall not be granted credit for that

offense.” Iowa Code § 903A.5(1).

       Wright recognizes that the court had no discretion under the mandatory

language of the statute to grant him time-served credit.5 He instead argues his



4 Iowa Code section 814.6 requires a defendant who appeals following a guilty
plea, excepting pleas to class “A” felonies, to establish good cause to appeal.
“[G]ood cause exists to appeal from a conviction following a guilty plea when the
defendant challenges his or her sentence rather than the guilty plea.” State v.
Damme, 944 N.W.2d 98, 105 (Iowa 2020).
5 Wright also seems to acknowledge that section 901.8 requires that “If a person

is sentenced for escape under section 719.4 or a crime committed while confined
in a detention facility or penal institution,” the sentence must run consecutive to
any existing sentence.       The court ordered Wright’s sentence to be run
consecutively, and Wright does not challenge that determination on appeal.
Section 903A.5 is then consistent with section 901.8 in not allowing credit for time
                                         5


sentence is inconsistent with the legislative intent of section 903A.5(1) because

the legislature did not contemplate significant extensions of the speedy trial

deadline like those that occurred during the pandemic. He further argues applying

the statute as written, alongside the speedy trial extension, constituted an “as

applied” constitutional violation of cruel and unusual punishment.

      Dealing with the first claim, Wright agrees “the legislative intent in

promulgating the statute was to apply a special categorization for individuals

committing criminal offenses while in the custody of the Iowa Department of

Corrections.” And he admits the court applied the language of the statute as

written. See Neal v. Annett Holdings, Inc., 814 N.W.2d 512, 519 (Iowa 2012)

(“When interpreting a statute, we will not look beyond the express terms of the

statute if the text of the statute is plain and its meaning clear.”). And it is true

enough that trial restrictions imposed by the supreme court supervisory orders

have affected the length of time defendants have been detained before being

brought to trial. But the supreme court ordered the speedy trial extension in

November 2020, and the legislature did not adjust the language of the statute in

response during its 2021 legislative session. “[W]hen the legislature amends a

statute, a presumption exists that the legislature intended to change the law.”

Chavez v. MS Tech. LLC, 972 N.W.2d 662, 670 (Iowa 2022) (citation omitted).

The inverse inference is that when the legislature does not amend a statute, it does

not intend to change the law. So we cannot say that the length of the pretrial




served on the escape sentence since it is served consecutively to the sentence
Wright was serving.
                                          6


detention was outside the legislature’s contemplation, nor can we infer an intent

other than the one expressed in the unchanged language.

       That conclusion does not foreclose Wright’s second argument, that his

particular sentence was unconstitutionally prolonged because of the interaction

between the supervisory order and the statute as applied to him.6 To begin, our

supreme court no longer uses the terms “facial” or “as applied” in its cruel and

unusual punishment analysis. See Oliver, 812 N.W.2d at 639–40. “Instead, the

defendant must challenge his sentence under the categorical approach or make a

gross proportionality challenge to the particular defendant’s sentence.” Sandoval

v. State, 975 N.W.2d 434, 438 (Iowa 2022) (cleaned up). We apply a three-step

test to determine whether Wright’s sentence was grossly disproportionate. Oliver,

812 N.W.2d at 647. “The first step in this analysis, sometimes referred to as the

threshold test, requires a reviewing court to determine whether a defendant’s

sentence leads to an inference of gross disproportionality.” Id. “This preliminary

test involves a balancing of the gravity of the crime against the severity of the

sentence.” Id. (citation omitted). “If, and only if, the threshold test is satisfied, a

court then proceeds to steps two and three,” which involve intra- and

interjurisdictional analysis. Id.

       Balancing the relevant factors, we agree with the district court that the

sentence was not grossly disproportionate. Wright absconded from custody while

on work release and was not found for months afterward. He was given a measure


6 In his brief, Wright refers to the “federal categorical” approach to cruel and
unusual punishment analysis. But the greater portion of his brief discusses his
“as-applied” challenge and gross disproportionality argument. In any case, we find
a categorical challenge too underdeveloped to address.
                                           7


of trust and violated it. This is precisely the kind of offense for which the legislature

determined not only would the sentence be served consecutively, but also no

amount of credit should be given for time served since he was receiving credit on

the previous sentence. In addition, he was on parole following a conviction for

eluding. Wright also has an extensive criminal history. Escape from custody is a

class “D” felony, and Wright received the maximum of five years. He asserts he

spent an additional 236 days in jail before being sentenced (a total confinement of

326 days minus 90 days for the conventional speedy trial timeline), although the

State disputes that number. True, this is substantial as a proportion of his five-

year sentence. The State argues “the non-application of credit for time served is

not a disproportionate punishment so much as it is the denial of a benefit that other

offenders may qualify for.” But the reality is Wright will spend more time in prison

than he would otherwise.          Still, we cannot say the sentence is grossly

disproportionate to the gravity of the crime.         A successful disproportionality

challenge is exceedingly rare. See Bruegger, 773 N.W.2d at 873. And “[t]he

Eighth Amendment does not require strict proportionality between crime and

sentence.” Ewing v. California, 538 U.S. 11, 23 (2003) (citation omitted). Only

extreme variances will be forbidden. Id. We do not think this is one of those rare

cases.

         In addition, the State disputes the number of days calculated, asserting not

all of them can be attributed solely to the supervisory order. The State points out

that it offered Wright a plea deal in January 2021 but he did not submit his plea

until July. Some of this, it appears, is due to the lack of communication with his

prior counsel. But the State also points to several defense continuances after
                                         8


appointment of new counsel. The court rightfully noted it would not “hold it against”

Wright that he entered his plea so late or that his counsel needed time to prepare

for trial.   But Wright was arrested and brought back into custody after the

supervisory order went into effect. And, given that he was arrested for escaping

from custody, Wright should have known he could not by statute receive credit for

his pretrial detention when the sentence was imposed. At bottom, the fact that he

was not sentenced until October when speedy trial ran in June is not solely

attributable to the supervisory order.

IV. Conclusion

        We find no error in the district court’s conclusion it had no discretion in

applying section 903A.5 to deny Wright credit.       We further find the resulting

sentence was not grossly disproportionate to the offense and consequently did not

constitute cruel and unusual punishment.

        AFFIRMED.